Citation Nr: 1706835	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-34 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for psoriatic arthritis and spondyloarthropathy, to include as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol disorder, prior to April 1, 2009, and in excess of 70 percent as of July 1, 2009.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971, with service in the Republic of Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A February 2009 rating decision granted service connection for PTSD and an initial 30 percent disability rating was assigned, effective January 15, 2008.  That decision denied service connection for psoriatic arthritis, spondyloarthropathy, and right ear hearing loss.

A June 2009 rating decision assigned a temporary total 100 percent rating for PTSD, from April 1, 2009, to June 30, 2009, and a 30 percent rating for PTSD, effective July 1, 2009.  Therefore, the Board's consideration of the claim for initial higher ratings excludes that time period for which a temporary total rating was in effect. 

An August 2009 rating decision granted a higher initial 50 percent rating for PTSD, effective January 15, 2008.  A March 2010 rating decision granted entitlement to a TDIU, and assigned a higher 70 percent rating for PTSD, both effective July 1, 2009.  

An April 2012 rating decision granted service connection for right ear hearing loss.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.
An August 2016 rating decision granted an earlier effective date of January 15, 2008, for the grant of a total disability rating based on individual unemployability (TDIU), on an extraschedular basis.  As that is a full grant of the benefit sought on appeal as to that matter, it is no longer on appeal.

While some increases have been granted during the pendency of this appeal, the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for PTSD remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for psoriatic arthritis and spondyloarthropathy is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to April 1, 2009, the evidence of record shows that PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  From July 1, 2009, the evidence of record shows that PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD prior to April 1, 2009, and in excess of 70 percent from July 1, 2009, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in March 2008, August 2008, and March 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's psychiatric disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports provide the information needed to fairly decide the claim for an increased rating.  The examiners reviewed and commented on evidence of record, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examinations and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue, the Board finds that the VA examinations are adequate.  

Additionally, in light of the actions of the RO in obtaining the Veteran's treatment records, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran is service-connected for PTSD with alcohol use disorder and assigned a 50 percent rating.  Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016). 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2016). 

Service connection for PTSD was originally granted by the RO in a February 2009 decision, effective January 15, 2008.  Initial ratings of 50 percent prior to April 1, 2009, and of 70 percent as of July 1, 2009 were assigned.  As the Veteran was hospitalized for a trauma recovery treatment program from April 1, 2009, through June 1, 2009, a 100 percent rating was assigned from April 1, 2009, through June 30, 2009.  The Veteran has disagreed with the initial assigned ratings.

Prior to April 1, 2009

A June 2008 intake assessment from a Vet Center shows that the Veteran was appropriately dressed and groomed.  The Veteran was articulate in expressing himself and displayed no noticeable impairment in memory.  His judgment seemed to be without impairment, and there were no indications of delusion or hallucinations.  The Veteran complained of having difficulties sustaining sleep.  No suicidal or homicidal thought was present.  The examiner felt that the Veteran was moderately depressed.

A June 2008 letter from the Veteran's spouse indicates that the Veteran did not sleep well.  She stated that the Veteran had a very quick temper, and he was easily provoked.  She stated that she felt like she was always trying to keep the Veteran calm.  She felt that the Veteran was holding on to his anger.

At a VA-ordered examination in December 2008, the Veteran reported that his personal relationships had deteriorated.  He had been married four times.  The examiner found the Veteran's hygiene adequate.  The Veteran was oriented to person, place, and time.  His rate, flow, and volume of speech were normal.  His thought processes and content were clear.  Attention, concentration, and memory were poor.  No hallucinations or delusions were present.  He experienced panic attacks about once per month.  He had a history of assaultiveness.  He often felt depressed.  The Veteran avoided crowds and had a diminished interest in activities he once found enjoyable.  The examiner assigned a GAF score of 60 and found that there was moderate impairment.

An April 2010 letter from R.W.H., M.D., shows a belief that the Veteran's PTSD made him unemployable for any work since January 1, 2008, if not earlier.

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the psychiatric disability was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  Therefore, the Board finds the Veteran's symptoms of PTSD warrant no more than a 50 percent rating prior to April 1, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).  

The Board finds that the preponderance of the evidence is against the assignment of a 70 percent or 100 percent rating at any time prior to April 1, 2009, because the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicates that although the Veteran was quick to anger, the evidence for this time period suggests that the Veteran maintained a good relationship with his spouse.  Moreover, the June 2008 Vet Center intake counselor and December 2008 VA examiner described the Veteran's psychiatric symptoms as moderate, a finding consistent with the 50 percent rating currently assigned.  Those findings do not show total occupation or social impairment or deficiencies in most areas, as required for a 70 percent rating.  The conclusions of the December 2008 VA examiner are particularly highly probative, as the examiner both reviewed the record and conducted a thorough interview and examination of the Veteran.

While the Veteran has been quick to anger, there is no indication that the Veteran had ever consciously become violent, and his symptoms do not appear to prevent him from functioning independently.  The evidence is against a finding that the Veteran has experienced homicidal ideation.  No hallucinations, delusions, or suicidal thoughts appear to have been present during this period.  

The Board acknowledges the April 2010 letter from R.W.H., M.D., which expresses that doctor's belief that the Veteran's PTSD made him unemployable for any work since January 1, 2008, if not earlier.  The Board observes that the April 2010 letter from Dr. H. provided the basis for the Veteran's award of a TDIU pursuant to 38 C.F.R. § 4.16(b), effective January 15, 2008.  The Veteran is already in receipt of compensation for the occupational impairment caused by pursuant to 38 C.F.R. § 4.16(b).  Importantly, the schedular criteria consider not only occupational impairment, but also social impairment and other factors.  Therefore, in determining the appropriate schedular rating for PTSD, the April 2010 letter from Dr. H. must be considered in context with the rest of the evidence of record.  Taken as a whole, the Board finds that the totality of the evidence of record for the period prior to April 1, 2009, represents symptoms best aggregated as moderate, and productive of no more than occupational and social impairment with reduced reliability and productivity.  At no time prior to April 1, 2009, did the Veteran appear to exhibit poor judgment, thinking, or near-continuous panic.  He has been able to maintain personal hygiene.  Therefore, as a whole, the Board finds that the evidence does not show a sustained increase of severity necessary to support the assignment of any higher or a staged rating.

Additionally, throughout the time period prior to April 1, 2009, the GAF scores assigned have been representative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning, also supporting the currently assigned 50 percent rating.

Therefore, the Board finds that the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  The Board finds that the Veteran's PTSD warrants no more than a 50 percent rating prior to April 1, 2009.

The Board has considered the Veteran's statements regarding the severity of the psychiatric symptoms.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability prior to April 1, 2009.

The Veteran was hospitalized for a trauma recovery treatment program from April 1, 2009, through June 1, 2009.  A temporary total disability rating has been assigned for that period, and a 70 percent rating has been assigned as of July 1, 2009.

From July 1, 2009

An August 2009 letter from R.W.H., M.D., shows that the Veteran had deficiencies and problems in most areas of his life.  Dr. H. stated that the Veteran's anger and irritability affected not only his ability to work, but also his day-to-day life.  The Veteran's sleep problems left him tired.  He had poor attention and concentration.  He had impaired impulse control.  The Veteran had longstanding troubles with maintaining effective relationships.  Dr. H. felt that the Veteran's PTSD touched on all aspects of his life.  He was unable to effectively deal with ordinary stresses of life.  Dr. H. further opined that the Veteran's PTSD prohibited gainful employment.

A December 2010 letter from D.M.S., L.M.S.W., shows that the Veteran experienced anger, irritability, intrusive thoughts, poor concentration, flashbacks, sleeping problems, hyperalertness, depression, isolation, and avoidance.  The counselor opined that the Veteran's PTSD was substantially severe.  

On VA examination in December 2014, the examiner felt that the Veteran's symptoms were best summarized as causing occupational and social impairment with reduced reliability and productivity.  The Veteran reported experiencing depression, anxiety, and insomnia.  He also displayed irritable behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  Panic attacks occurred weekly, and there was suicidal ideation.  

On VA examination in June 2016, the examiner opined that the Veteran's level of occupational and social impairment was best summarized as an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported having a strained relationship with his wife.  He had a few friends but spent most of his life alone.  The Veteran enjoyed diving and snorkeling and took trips with former service members.  He avoided crowds and other people due to irritation.  He experienced sleep difficulties, recurring distressing dreams, irritability, poor frustration tolerance, one to two panic attacks per week, depression, and isolation.  He was prescribed citalopram and zolpidem.  

The examiner found that the Veteran had suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was appropriately groomed and casually dressed.  His gait and posture were normal, and he demonstrated no abnormal movements.  His speech was of normal tone, volume, frequency, and spontaneity.  Thought processes were coherent, logical, and goal-directed.  His thought content was deemed normal.  The examiner felt that the Veteran was unlikely to be able to function in any occupational setting due to his irritability, low frustration tolerance, anger outbursts, inability to anxiety, and poor attention and concentration.

The Veteran is currently in receipt of a 70 percent rating as of July 1, 2009.  The Board finds that the criteria for the next higher 100 percent rating are not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.

The letters of record from Dr. H. further suggest that the Veteran's PTSD prohibited gainful employment.  The Veteran is in receipt of a TDIU rating on the basis of the opinion letters from Dr. H.  However, the schedular criteria for the award of a 100 percent disability rating for PTSD require both total occupational impairment and total social impairment.  While the Veteran has difficulty in social relationships due to anger and irritability problems and feelings of detachment, the Veteran maintains a relationship with his wife, although it has been characterized as strained.  Additionally, the Veteran has enjoyed diving and snorkeling and took trips with former service members.  Therefore, the Veteran does not display total social impairment, as is required for the assignment of a 100 percent schedular rating.  The Board finds that the Veteran's PTSD warrants no more than the currently assigned 70 percent rating as of July 1, 2009.

Again, the Board has also considered the Veteran's statements regarding the severity of PTSD and alcohol use disorder.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of service-connected PTSD.

Other Considerations

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 


The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular rating for the disability was inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  The record does not show that the Veteran has required frequent hospitalizations for PTSD.  Concerning impairment with employment, which is required to be marked interference, the Veteran is already in receipt of a TDIU rating on an extraschedular basis.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD with alcohol disorder, prior to April 1, 2009, and in excess of 70 percent as of July 1, 2009, is denied.


REMAND

With regard to the claim for service connection for psoriatic arthritis and spondyloarthropathy, the Veteran testified during the May 2015 Board hearing, that, essentially, upon returning home from service he was affected with that condition.  Private medical records show that the Veteran is diagnosed with those conditions by a private physician.  A July 2008 VA examination report notes that the Veteran asserted he was diagnosed with some sort of immunodeficiency syndrome attacking the joints, noted as undifferentiated spondylitis, and that he attributed that disability to herbicide exposure.   The examiner stated, without any rationale, that there were no conditions associated with herbicide exposure identified.   The Board notes that, although psoriatic arthritis and spondyloarthropathy are not among the disorders that are presumed to be associated with exposure to herbicides, the herbicide presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Therefore, the Board previously found that there was insufficient medical evidence of record to make a decision on the claim and remanded the issue for an additional VA examination that addressed the nature and etiology of the diagnosed psoriatic arthritis and spondyloarthropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

The requested examination was performed in June 2016.  After providing a diagnosis of undifferentiated spondyloarthropathy,  the June 2016 VA examiner opined that it was less likely than not that the Veteran's psoriatic arthritis and spondyloarthropathy was incurred in or caused by service.  The examiner reviewed the available treatment records from both VA and private sources and Vista Web.  The examiner noted that a prior July 2008 VA examiner found no herbicide agent-associated presumptive conditions.  The examiner indicated that although the Veteran had a diagnosis of undifferentiated spondyloarthropathy, that disease was not a disease associated with herbicides.

While the Board appreciates the examiner's findings and conclusions, they are incomplete.  Notably, the June 2016 examiner provided no opinion whether the Veteran's spondyloarthropathy was directly related to service, as requested by the Board in the August 2015 remand instructions.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional opinion is necessary to address the nature and etiology of the claimed disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information and authorization to enable VA to obtain any additional relevant evidence, to include VA and non-VA medical records, not already associated with the claims.  

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the etiology of any psoriatic arthritis or spondyloarthropathy.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should opine whether it is as least as likely as not (50 percent or greater probability) that psoriatic arthritis or spondyloarthropathy is related to or had its onset during active service, or is otherwise related to any incident of service, to include herbicide agent exposure.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


